UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7339

CHARLES EVERETTE HINTON,

                Plaintiff - Appellant,

          v.

MICHAEL W. HENDERSON;      TERESA   BROADWAY;     ANDREW   RUDGERS,
Probation Officer,

                Defendants - Appellees,

          and

PETER S. GILCHRIST; JOHN DOE,

                Defendants.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00505-RJC-DLH)


Submitted:   February 9, 2012               Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Everette Hinton, Appellant Pro Se. Sean Francis Perrin,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina; Oliver Gray Wheeler, OFFICE OF THE ATTORNEY GENERAL OF
NORTH CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles Everette Hinton seeks to appeal the district

court’s order dismissing Michael Henderson from his 42 U.S.C.

§ 1983 (2006) action and denying his motion for default judgment

against Teresa Broadway.            This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order Hinton seeks to appeal

is   neither    a   final   order   nor    an    appealable   interlocutory     or

collateral order.        Accordingly, we dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and    legal    contentions    are      adequately    presented    in   the

materials      before   the   court   and       argument   would   not    aid   the

decisional process.



                                                                         DISMISSED




                                          2